Name: Commission Regulation (EC) No 1552/2000 of 14 July 2000 amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to: Estonia, Hong Kong, Hungary, Indonesia, Lithuania, San Marino and Thailand (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cooperation policy;  environmental policy;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|32000R1552Commission Regulation (EC) No 1552/2000 of 14 July 2000 amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to: Estonia, Hong Kong, Hungary, Indonesia, Lithuania, San Marino and Thailand (Text with EEA relevance) Official Journal L 176 , 15/07/2000 P. 0027 - 0033Commission Regulation (EC) No 1552/2000of 14 July 2000amending Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to: Estonia, Hong Kong, Hungary, Indonesia, Lithuania, San Marino and Thailand(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 17(3) thereof,Whereas:(1) In January, the European Commission sent a "note verbale" to all non-OECD countries (plus Hungary and Poland which do not yet apply OECD Decision C(92)39 final). The purpose of this "note verbale" was threefold: (i) to inform these countries of the Community's new regulations; (ii) to ask for confirmation of the respective positions as outlined in the annexes of both regulations; and (iii) to have an answer from those countries which did not reply in 1994.(2) Among the countries that replied, the following notified the Commission that the import of certain wastes listed in Annex II to Regulation (EEC) No 259/93 is accepted either without any control procedure or is subject to control pursuant to the control procedure which applies to Annexes III or IV to the said Regulation:1. Estonia (reply of 10 February 2000),2. Hong Kong (reply of 25 February 2000),3. Hungary (reply of 9 February 2000),4. Indonesia (reply of 15 Feburary 2000 and further details given on 14 April 2000),5. Lithuania (reply of 15 February 2000),6. San Marino (reply of 14 February 2000),7. Thailand (reply of 17 February 2000).(3) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee instituted by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(3), as last amended by Commission Decision 96/350/EC(4), was notified of the official request of these countries on 26 April 2000.(4) In order to take into account the new situation of these countries, it is necessary to amend Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply(5), as last amended by Commission Regulation (EC) No 1208/2000(6),HAS ADOPTED THIS REGULATION:Article 1Annex A to Regulation (EC) No 1547/1999 is amended as follows:(1) In the text related to HUNGARY the words "except those listed in Annex B" are deleted.(2) All the text related to INDONESIA is deleted.(3) Between the texts related to JAMAICA and MACAU, the following text is inserted:"LITHUANIA1. All types in section GB ('Metal bearing wastes arising from melting, smelting and refining of metals').2. All types in section GC ('Other wastes containing metals').3. All types in section GD ('Wastes from mining operations: these wastes to be in non-dispersible form').4. All types in section GF ('Ceramic wastes in non-dispersible form').5. All types in section GG ('Other wastes containing principally inorganic constituents, which may contain metals and organic material').6. In section GH ('Solid plastic wastes')Waste, parings and scrap of plastics of:>TABLE>7. In section GI ('Paper, paperboard and paper product wastes').>TABLE>8. All types in section GJ ('Textile wastes').9. All types in section GK ('Rubber wastes').10. All types in section GM ('Wastes arising from agro-food industries').11. All types in section GN ('Wastes arising from tanning and fellmongery operations and leather use').12. All types in section GO ('Other wastes containing principally organic constituents, which may contain metals and inorganic materials')."(4) Between the texts related to POLAND and SINGAPORE, the following text is inserted:"SAN MARINO1. In section GC ('Other wastes containing metals')>TABLE>2. In section GG ('Other wastes containing principally inorganic constituents, which may contain metals and organic material')>TABLE>3. In section GK ('Rubber wastes')>TABLE>4. In section GO ('Other wastes containing principally organic constituents, which may contain metals and inorganic materials')>TABLE>"(5) The text related to THAILAND is modified as follows:1. In section GA the following type of waste are deleted:>TABLE>2. In section GG the following type of waste are deleted:>TABLE>3. Section GH ("Solid plastic wastes") is deleted.Article 2Annex B to Regulation (EC) No 1547/1999 is amended as follows:(1) All the text related to ESTONIA is deleted.(2) All the text related to HUNGARY is deleted.(3) Between the text related to GUINEA-BISSAU and INDIA, the following text is inserted:"HONG KONG1. In section GA ('Metal and metal-alloy wastes in metallic, non-dispersible (1) form')>TABLE>2. In section GC ('Other wastes containing metals')>TABLE>The following metal and metal alloy wastes in metallic dispersible form:>TABLE>3. In section GG ('Other wastes containing principally inorganic constituents, which may contain metals and organic material')>TABLE>4. In section GJ ('Textile wastes')>TABLE>5. In section GM ('Wastes arising from agro-food industries')>TABLE>"(4) In the text related to INDONESIA the words "except those listed in Annex A or Annex D" are replaced by the words "except those listed in Annex D".(5) The text related to LITHUANIA is modified as follows:1. The following sections are deleted:GC ("Other wastes containing metals")GD ("Wastes from mining operations: these wastes to be in non-dispersible form")GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic material")GK ("Rubber wastes")GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials").2. The section GH ("Solid plastic wastes") is replaced by the following text:"2. All types in section GH ('Solid plastic wastes') except all solid plastic waste listed in Annex A and:>TABLE>"(6) Between the text related to SLOVAKIA and TOGO, the following text is inserted:"THAILAND1. In section GA ('Metal and metal-alloy wastes in metallic, non-dispersible (1) form')The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GG ('Other wastes containing principally inorganic constituents, which may contain metals and organic material')>TABLE>3. All types in section GH ('Solid plastic wastes')4. In section GN ('Wastes arising from tanning and fellmongery operations and leather use')>TABLE>"Article 3Annex D to Regulation (EC) No 1547/1999 is amended as follows:(1) In the text related to ESTONIA the words "except those listed in Annex B" are deleted.(2) In the text related to HONG KONG the words "All types in Annex II" are replaced by the words "All types in Annex II except those listed in Annex B".(3) The text related to INDONESIA is replaced by the following text:"1. In section GA ('Metal and metal-alloy wastes in metallic, non-dispersible (1) form')(a) The following waste and scrap of precious metals and their alloys:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ('Other wastes containing metals')>TABLE>3. In section GE ('Glass waste in non-dispersible form').>TABLE>4. In section GF ('Ceramic wastes in non-dispersible form')>TABLE>5. All types in section GI ('Paper, paperboard and paper product wastes').6. In section GJ ('Textile wastes')>TABLE>7. In section GK ('Rubber wastes')>TABLE>"(4) In the text related to LITHUANIA the words "All types in Annex II except those listed in Annex B" are replaced by the words "All types in Annex II except those listed in Annex A or B".(5) In the text related to SAN MARINO the words "All types in Annex II" are replaced by the words "All types in Annex II except those listed in Annex A".(6) In the text related to THAILAND the words "All types in Annex II except those listed in Annex A" are replaced by the words "All types in Annex II except those listed in Annex A or B".Article 4This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 194, 25.7.1975, p. 39.(4) OJ L 135, 6.6.1996, p. 32.(5) OJ L 185, 17.7.1999, p. 1.(6) OJ L 138, 9.6.2000, p. 7.